DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of claims 1-10 in the reply filed on 12/22/21 is acknowledged.
Claims 11-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glenn (US 6,143,981) with intrinsic evidence from Fuller, Jr. et al. (US 5,784,260).

a.	Re claim 1, Glenn discloses a device comprising: a lead frame 20 (see figs. 1&3&7-8, col. 3 ln. 38-44; see remaining of disclosure for more details) including a first opening portion OP1 (the first opening portion is the ensemble of gaps OP1 of which one is illustrated on annotated fig. 3 below, wherein the configuration of fig. 3 is implemented in figs. 7-9); a resin 40 filled in the first opening portion (see col. 7 ln. 1-16 and ln. 41-43, noting from col. 1 ln. 14-30 of Fuller ‘260 that the encapsulant material HYSOL 4450 mentioned in Glenn is a resin; note also that resin 40 would be filled in the gaps between die pad 24 and leads 30 when fig. 3 is implemented in figs. 7-8); and a [die] element 56 (col. 8 ln. 50) electrically connected to the lead frame, wherein a side wall surface (roughened labeled and unlabeled sidewalls 27&33) of the lead frame in the first opening portion has a larger average surface roughness than an upper surface 25&31 of the lead frame (upper surfaces 25&31 are planar and surfaces 37&33 are roughened and therefore would have a larger average surface roughness than the upper planar surfaces 25&31). But Glenn does not appear to explicitly disclose that the integrated circuit die 56 is a semiconductor die. However, it is conventionally known in the art to make integrated circuit dies out of semiconductor materials such as silicon in order to take advantage of the low-cost highly-developed silicon technology, and as such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have formed die 56 with silicon in order to benefit from the advantages pointed out above (see MPEP 2144.I&II). The modification would have 

    PNG
    media_image1.png
    895
    1163
    media_image1.png
    Greyscale

b.	Re claim 2, the first opening portion includes a first region R1 having a first opening width W1, and a second region R2 having a second opening width W2 smaller than the first opening width, and wherein the second region is located above the first region (see annotated fig. 3).

c.	Re claim 3, the lead frame further includes a second opening portion OP2 (the second opening portion being the ensemble of opening portions OP2 wherein one is 

d.	Re claim 6, the second opening portion has a rounded shape (sidewalls 33 and 27 of the second opening portion OP2 are slightly concave, thus rounded in shape).

e.	Re claim 7, an outer end portion of the semiconductor device is surrounded by the second opening portion (this is implicit since tabs 30 at least partially surround device 56).

f.	Re claim 8, Glenn disclose all the limitations of claim 1 as stated above except explicitly that the lead frame is electrically connected to the semiconductor element via a pillar and a metal layer. However, copper bumps or pillars (usually coated with a solderable material such as nickel or the like) bonded using solder) are known alternative connection scheme to bonding wires in the art when wire bonding known drawbacks such as wire-washing (during encapsulation) and/or parasitic wire impedance are not desired. As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided die 56 with a size such that its boding pads 56a positions are directly above their corresponding leads 30, and further provided copper bumps or pillars and environmentally friendly solder layers such as Ag-Sn solder in order to electrically bond die 56 to leads 30, and this as a non-inventive step of electrically bonding a die to leads while avoiding the drawbacks of wire bonding. The modification would have resulted in having the lead frame electrically 

g.	Re claim 9, the pillar (as per claim 8 rejection above) includes at least one selected from the group of copper, nickel, tin, and silver.

h.	Re claim 10, Glenn disclose a module (combination of package 50 and circuit board disclosed in col. 9 ln. 37-44) comprising the semiconductor device of claim 1.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mahle (US 6,794,738).

a.	Re claim 1, Mahle disclose a semiconductor device comprising: a lead frame 10 (figs. 1-3, col. 3 ln. 31-47) including a first opening portion 22&16&24 (in die pad 12); a resin 34 (col. 3 ln. 39-41) filled in the first opening portion; and a semiconductor element 30 (col. 3 ln. 35-37) electrically connected to the lead frame, wherein a side wall surface 40 of the lead frame in the first opening portion has a larger average surface roughness than an upper surface of the lead frame (sidewall surface 40 is clearly roughened and rougher than the flat or planar top surfaces of the leadframe 10, and as such, it is the Examiner position that the side wall surface 40 of the lead frame in the first opening portion has a larger average surface roughness than the upper surface of the lead frame; in the alternative, it is conventionally known in the art to roughen sidewall surfaces of portions of leadframes in order to enhance the adhesion of said leadframe 

b.	Re claim 2, the first opening portion includes a first region 24 having a first opening width W1 (see annotated fig. 3 below), and a second region 22 having a second opening width W2 smaller than the first opening width, and wherein the second region is located above the first region.


    PNG
    media_image2.png
    912
    1831
    media_image2.png
    Greyscale

c.	Re claim 3, the lead frame further includes a second opening portion 22 (in lead 14), and wherein a depth D2 of the second opening portion is smaller than a depth D1 of the first opening portion.



e.	Re claim 5, the depth of the second opening portion is the same as a depth D3 of the second region (see annotated fig. 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsumura et al. (US 2009/0178828) and Islam et al. (US 6,812,552) disclose semiconductor devices similar to the claimed invention, and Islam et al. further disclose the obviousness of alternatively using wire bonding or bump bonding for dies mounted to a leadframe.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899